DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 1 should state: “a first conductor wherein the first conductor”.  Appropriate correction is required.

Drawings
The drawings are objected to because they appear to be color or grayscale which appears faded and does not permit proper understanding of the details depicted in the drawings. 

Additionally, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-volatile memristor, volatile memristor, and capacitor of claims 1 and 3; first conductor, multiple branches, second conductor, third conductor, non0volatile memristor devices, fourth conductor, two branches, volatile memristor, and capacitor of claim 2; the memristive multi-terminal spiking neuron, devices, and neuron device of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 states “some of the multiple branches are connected to a second conductor and a third conductor in series via non-volatile memristor devices”. The claim is ambiguous in that it can be interpreted in different ways. It is unclear if the second and third conductor are required to be in series, or the multiple branches are required to be in series with each of the second and third conductor, or some other interpretation. Also, given the ambiguity pointed out immediately above, it is unclear how the claimed multiple devices (i.e. plural “devices” are claimed) are required disposed in relation to the second and third conductors and the multiple branches. 
 It is also unclear how the “non-volatile memristor devices” relate to the non-volatile memristor already claimed in claim 1. Is the non-volatile memristor considered a non-volatile memristor deice? 
It is also unclear how the “two branches” relate to the “multiple branches” already claimed in claim 2. Are the “two branches” considered as part of the “multiple branches”, or not? Is the non-volatile memristor considered a non-volatile memristor deice? 
It is also unclear how the “volatile resistor and capacitor of claim 2 relate to the volatile resistor and capacitor already claimed in claim 1. Are these the same elements, or not?



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20190244088.
 	Yang discloses:
 	1. A memristive multi-terminal spiking neuron apparatus, comprising:  5a non-volatile memristor 302;  10a volatile memristor 306; and a capacitor 308; wherein the volatile memristor is in parallel with the capacitor (see e.g. Fig 4a and the corresponding elements in Fig 6a).  
 	Regarding the limitations “wherein the non-volatile memristor has a resistance ratio between the high-resistance and low-resistance states exceeding 4 decades of magnitude; wherein the non-volatile memristor retains its low-resistance and high-resistance states within a decade of the set value for a time period exceeding 1 second; wherein the volatile memristor retains its low-resistance state for a time period of less than 10 nanoseconds”, the resistance ratio and the volatility of a memristor are result effective variables of a memristor that result in desired high and low resistance values and a desired time for maintaining the resistance states, respectively. The non-volatile memristors of Yang inherently have a resistance ratio between the high-resistance and low-resistance states, and Yang’s non-volatile memristors retain their low-resistance and high-resistance states within a certain amount of the set value for a time period, and Yang’s volatile memristor retains its low-resistance state for a time period. It would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to construct the memristors of Yang to have values in the claimed ranges, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	2. The memristive multi-terminal spiking neuron apparatus of claim 1, further comprising: a first conductor wherein the conductor comprises multiple branches (see e.g. top horizontal row of crossbar array labeled “1st” in annotated Fig 6a herein, this conductor has multiple horizontal branches to memristors 602a-602c) and wherein some of the multiple branches are connected to a second conductor and a third conductor in series (see vertical rows of crossbar array labeled “2nd” and “3rd” in annotated Fig 6a herein) via non-volatile memristor devices (602a, 602b); and 20wherein some of the multiple branches are connected to a fourth conductor (see “4th” in annotated Fig 6a herein which is a conductor connecting the capacitor to the memristor of 604b) via two branches wherein one comprises a volatile memristor (memristor of 604b) and the other comprises a capacitor (capacitor of 604b).  


    PNG
    media_image1.png
    775
    1094
    media_image1.png
    Greyscale


 	
Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang US 20190244088 in view of Fisher US 9311594.
 	Yang discloses:
 	3. A method of making a programmable electrical spiking output from a memristive multi- terminal spiking neuron, comprising: providing one or more devices wherein each device comprises a non-volatile memristor 302;  5a volatile memristor 306; and a capacitor 308;  15wherein the volatile memristor is in parallel with the capacitor (see e.g. Fig 4a and the corresponding elements in Fig 6a); 
 	Regarding the limitations “wherein the non-volatile memristor has a resistance ratio between the high-resistance and low-resistance states exceeding 4 decades of magnitude; wherein the non-volatile memristor retains its low-resistance and high-resistance states within a decade of the set value for a time period exceeding 1 second; wherein the volatile memristor retains its low-resistance state for a time period of less than 10 nanoseconds”, the resistance ratio and the volatility of a memristor are result effective variables of a memristor that result in desired high and low resistance values and a desired time for maintaining the resistance states, respectively. The non-volatile memristors of Yang inherently have a resistance ratio between the high-resistance and low-resistance states, and Yang’s non-volatile memristors retain their low-resistance and high-resistance states within a certain amount of the set value for a time period, and Yang’s volatile memristor retains its low-resistance state for a time period. It would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to construct the memristors of Yang to have values in the claimed ranges, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges].
 	Yang discloses the use of multilayer neuron networks in 0039 which would be understood to have multiple interconnected layers. However, Yang does not explicitly state this. In any events, in e.g. Fig 10A Fisher discloses interconnecting layers [e.g. 1042(1-n), 1049(1-n)] of a neural spiking network 1040.
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize multiple interconnected layers in the system of Yang (as taught by Fisher) to gain the benefit of “for recognition of complex object features and objects” in col 30 lines 48-50 of Fisher.
 	By interconnecting layer of Yang as taught by Fisher, Yang as modified by Fisher would disclose providing a first input spiking signal from one of the devices (see e.g. 602a and associated 604a connected to the 1st row at the top of the crossbar array which receive inputs from 606) to a neuron device (a neuron device would be any of the subsequent connected layers as taught by Fisher wherein the layers of Yang include 602a, 602b, or 602c and associated 604a-604c which would receive inputs from the previous layer); providing a second input spiking signal from a second one of the devices (see e.g. 602a and associated 604a connected to the 2nd row from the top of the crossbar array which receive inputs from 606) to the neuron device (a neuron device would be any of the subsequent connected layers as taught by Fisher wherein the layers of Yang include 602a, 602b, or 602c and associated 604a-604c which would receive inputs from the previous layer);  20providing a third input spiking signal from a third one of the devices (see e.g. 602a and associated 604a connected to the 3rd layer from the top of the crossbar array which receive inputs from 606) to the neuron device (a neuron device would be any of the subsequent connected layers as taught by Fisher wherein the layers of Yang include 602a, 602b, or 602c and associated 604a-604c which would receive inputs from the previous layer); and creating a programmable spiking output signal from the neuron device (see N1-N3 in Fig 6a which would be the output of the subsequent layer as taught by Fisher); wherein the programmable spiking output signal from the neuron device changes in response to the first, second, and third input spiking signals received (see e.g. 0040-42 of Yang including spike time dependent plasticity). 15
	Yang as modified by Fisher discloses:
 	4. The method of making a programmable electrical spiking output from a memristive multi- 5terminal spiking neuron of claim 3, further comprising wherein the input spiking signal from one of the devices to the neuron device is an electrical input spiking signal (see electrical circuit in 0009 and 0011 of Yang).  
 	5. The method of making a programmable electrical spiking output from a memristive multi- terminal spiking neuron of claim 4, further comprising wherein the programmable spiking output 10signal from the neuron device is an electrical spiking output signal (see electrical circuit in 0009 and 0011 of Yang).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thomas Fink/Examiner, Art Unit 3746